Mr. Chief Justice Wilkin delivered the opinion of the court: This case must be remanded to the Appellate Court. By the mandate of the statute, if that court found the facts of the case wholly or in part different from the trial court, it was its duty to recite in its final judgment the ultimate facts as found by it, and its judgment would thereupon have become final and conclusive as to all matters of. fact in controversy in the case. (3 Starr & Cur. Stat. chap. 110, sec. 87, p. 3114.) Having failed to recite any finding of the facts in its judgment, we must presume that it did not reach a different conclusion as to the facts from that of the circuit court, but reversed the judgment of the latter court for errors in the application of the law to the facts. This has been so often decided by this court that a citation of the cases is- unnecessary. We do not understand counsel to controvert the proposition as applicable to all cases where the testimony is produced before the trial court by witnesses or in the form of depositions or documentary evidence, but they contend that this case is taken out of that general rule, because, as they say, the case was submitted to the trial court upon an agreed statement of facts. It is very clear that the alleged agreed statement of facts is no more than a stipulation between the parties as to what the testimony would have been if without the agreement it had been introduced before the court,—in other words, it is a stipulation as to the evidentiary or probative facts in the case, but is in no sense an agreement as to the ultimate or substantive facts upon which the determination of the case must depend. It is undoubtedly true that where the parties agree to the ultimate fact or facts in a case and submit it to atrial court for decision, the question before that court and on appeal to the Appellate Court, and finally to this court, presents only a question or questions of law; and in such case, if the Appellate Court reverses the judgment of the trial court and enters a final judgment, no recital of the facts found by it in its judgment is necessary upon appeal or writ of error to this court. But manifestly that is not this case. It is like the case of Purcell Co. v. Sage, 189 Ill. 79, and Scovill v. Miller, 140 id. 504, there cited. The judgment of the Appellate Court will accordingly be reversed and the cause remanded to it, with directions to recite the facts as found in its judgment of reversal, or, if it reverses the case for errors of law, to remand it to the circuit court for another trial; and leave will be granted to withdraw the record of the circuit court filed here, for the purpose of re-filing it in the Appellate Court. The appellant must pay the costs of this appeal, Reversed and remanded.